Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 4, 2017

                                     No. 04-14-00581-CV

 Dean DAVENPORT, Dillon Water Resources, Ltd., 5D Drilling and Pump Service, Inc., f/k/a
  Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC f/k/a Davenport Oper.,
     LLC, Water Exploration Co., Ltd., WAD, Inc., Water Investment Leasing Company,,
                                        Appellants

                                               v.

                                      Tom HALL, et al.,
                                         Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-03086
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
        On September 18, 2014, this court received a motion to abate this appeal pending the
outcome of a mandamus proceeding. On May 13, 2015, we ordered the appeal abated pending
the resolution of the mandamus proceeding. The Texas Supreme Court has subsequently issued
an opinion in the mandamus proceeding.

        Therefore, we order the parties to file, on or before January 3, 2018, a response in this
court addressing whether the abatement should be lifted and the appeal reinstated on the docket
of this court.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court